Citation Nr: 0602821	
Decision Date: 02/01/06    Archive Date: 02/15/06

DOCKET NO.  04-00 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Columbia, South Carolina



THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for an acquired 
psychiatric disorder.  

3.  Entitlement to service connection for a gastrointestinal 
disorder.

4.  Entitlement to service connection for a respiratory 
disorder.

5.  Entitlement to service connection for a genitourinary 
disorder.

6.  Entitlement to service connection for a neurological 
disorder.

7.  Entitlement to service connection for a metabolic 
disorder.

8.  Entitlement to service connection for an endocrine 
disorder.

9.  Entitlement to service connection for a cardiovascular 
disorder.

10.  Entitlement to service connection for skin disorder.

11.  Entitlement to service connection for a vision disorder.

12.  Entitlement to service connection for bilateral 
sensorineural hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to March 
1970.  His service awards include the Combat Infantryman 
Badge (CIB).

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of 2003 and 2004 rating decisions of the Columbia, 
South Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which together denied service 
connection for the twelve disabilities listed above.  Appeal 
to the Board was perfected as to all issues.  

In July 2005, the veteran testified in person before the 
undersigned Veterans Law Judge, sitting in Columbia, South 
Carolina.  The hearing transcript is of record.  

The Board hereby grants service connection for PTSD.  Service 
connection for all remaining disabilities is denied, with the 
exception of the claim as to hearing loss, which is remanded 
to the RO for further evidentiary development via the Appeals 
Management Center (AMC), in Washington, DC.

On another matter, at the Board hearing, the veteran 
testified that he has ringing in his ears (tinnitus).  
Tinnitus is considered a disability separate and distinct 
from sensorineural hearing loss for the purposes of VA 
compensation benefits.  The hearing testimony is deemed an 
informal tinnitus service connection claim and is REFERRED to 
the RO for appropriate action.   


FINDINGS OF FACT

1.  The veteran received the CIB for combat action in the 
Republic of Vietnam.  

2.  The veteran has advanced a credible stressor allegation 
consistent with the circumstances of his combat activity.  

3.  The record reflects a diagnosis of PTSD consistent with 
DSM IV.

4.  No medical evidence links any claimed acquired 
psychiatric disorder other than PTSD, or gastrointestinal, 
respiratory, genitourinary, neurological, metabolic, skin, 
endocrine, eye/vision or cardiovascular abnormality to active 
service.  To the extent presumptive service connection 
criteria apply, the medical evidence fails to show 
manifestation within the presumptive period.  
  



CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD are met.  38 
U.S.C.A. §§ 1110, 1154(b) (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f), 3.159(c)(2)(i) (2005).

2.  The criteria for service connection for acquired 
psychiatric disorder other than PTSD, gastrointestinal, 
respiratory, genitourinary, neurological, metabolic, skin, 
endocrine, eye/vision, and cardiovascular disorders are not 
met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2005); Degmetich v. Brown, 104 
F.3d 1328 (Fed. Cir. 1997); Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  PTSD

Service connection for PTSD requires: (1) a specific 
diagnosis thereof consistent with criteria in the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition (DSM IV) (see 38 C.F.R. 
§ 4.125(a) (West 2002)); (2) a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and (3) credible evidence that the stressor 
occurred.  See 38 C.F.R. § 3.304(f) (2005).  If the evidence 
establishes combat activity and the claimed stressor is 
related thereto, in the absence of clear and convincing 
evidence to the contrary, and provided that the claimed 
stressor is consistent with the circumstances, conditions, 
and hardships of such service, then the veteran's lay 
testimony alone may establish the occurrence of the claimed 
stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).

The Board finds that the criteria are met by a preponderance 
of the evidence and grants service connection for PTSD.  
First, a diagnosis of PTSD, consistent with DSM IV, is shown 
in 2005 VA clinical records.  

Second, the veteran has submitted written statements and 
testified at a Board hearing that his stressors included 
witnessing deaths during wartime (for instance, he reported 
having witnessing South Vietnamese being crushed to death 
underneath a vehicle).  The Board finds the lay stressor 
evidence credible.  A CIB award, as reflected in the 
veteran's DD Form 214, strongly buttresses the probative 
value of his lay statements as to in-service stress.  The 
stressor allegations are consistent with the circumstances 
and hardships of his service.  

Third, it is evident from VA clinical records that the 
medical professional who diagnosed the veteran with PTSD was 
aware of his combat experiences, as the records discuss 
traumatic incidents in Vietnam.  Thus, there is sufficient 
basis to conclude that combat stress is linked to the 
diagnosis rendered.  

Service connection for PTSD is granted.  Given the Board's 
favorable resolution of this issue, it is evident that 
sufficient evidentiary development has occurred.  Thus, the 
Board need not discuss further VA's compliance with Veterans 
Claims Assistance Act of 2000 (VCAA), as amended, as to this 
claim.

II.  Acquired Psychiatric, Gastrointestinal, Respiratory, 
Genitourinary, Neurological, Metabolic, Skin, Endocrine, 
Vision/Eye, and Cardiovascular Disorders

As explained below, the Board denies the claim as to the ten 
disabilities listed above.  In sum, the record indicates that 
the veteran presently does have some, but not all, of the 
disorders.  However, the claim ultimately fails as to all ten 
disabilities as some are not even shown to be presently 
manifested, and, moreover, no medical evidence establishes an 
etiological relationship between any disability presently 
manifested and active service.  

Current manifestation of a disorder or disease claimed is a 
basic prerequisite in any service connection claim.  
38 C.F.R. § 3.303 (2005); Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997) (affirming the interpretation of 38 U.S.C.A. 
§§ 1110 and 1131 as requiring the existence of a present 
disability for VA compensation purposes).  Also, the record 
must present competent evidence of an etiological, or cause-
effect, link between the present disability and service.  
Such evidence, in general, must be in the form of medical 
evidence or an opinion by those who, by virtue of appropriate 
education, training, and/or experience, are qualified to 
opine thereon.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-495 (1992) (Lay evidence is acceptable to prove the 
occurrence of an injury during service or symptomatology over 
a period of time when it is within the purview of lay 
persons, lay evidence is incompetent to show appropriate 
diagnosis or medical causation.).    

Service connection is not permissible for an acquired 
psychiatric disorder other than PTSD because, first, while 
recent VA clinical records do show visits for complaints of 
anxiety, depression, and sleep disturbance, the service 
medical records fail to show any psychiatric treatment or 
even relevant complaints during service.  Nor does the record 
present evidence of manifestation of psychiatric disorder 
within one year after discharge, precluding presumptive 
service connection to the extent any present psychiatric 
illness could be deemed "psychosis."  38 C.F.R. §§ 3.307, 
3.309 (2005).  No medical professional has linked present 
complaints to service, other than to the extent they could 
support combat-related PTSD, for which service connection is 
now in effect.  38 C.F.R. § 3.303.    

As for the gastrointestinal, respiratory, genitourinary, 
cardiovascular, neurological, metabolic, skin, and endocrine 
disorders, the veteran's basic contention is that they are 
the result of exposure to herbicides in Vietnam.  

A veteran with active duty in Vietnam during any time from 
January 9, 1962 to May 7, 1975 is presumed to have been 
exposed to herbicides unless there is affirmative evidence to 
the contrary.  38 U.S.C.A. § 1116(f); 38 C.F.R. 
§ 3.307(a)(6).  The veteran's entire service period is 
encompassed in the statutory period, and he received the CIB 
for combat service in Vietnam.  Thus, he is presumed to have 
had herbicide exposure in the absence of affirmative contrary 
evidence, of which the record presents none.  

Presumptive service connection is permitted for certain 
diseases and disorders, including acute and subacute 
peripheral neuropathy, with evidence of herbicide exposure in 
service if 38 C.F.R. § 3.307(a) criteria are met.  The 
disorders specified in 38 C.F.R. § 3.309(e) must be diagnosed 
and manifested to a degree of 10 percent any time after 
discharge, with the exceptions of chloracne or acneform 
disease consistent with chloracne, porphyria cutanea tarda, 
and acute and subacute peripheral neuropathy, which must be 
manifested to a degree of 10 percent within a year after the 
last date of exposure.  See 38 C.F.R. §§ 3.307(a), 3.309(e).  

A veteran can still establish service connection on a direct 
basis even if a claimed disorder or disease is not listed in 
38 C.F.R. § 3.309(e), if the evidence shows herbicide 
exposure and that it caused the disability.  Combee v. Brown, 
34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  Service connection 
also is granted under general principles where current 
disability was incurred in or aggravated during service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

VA clinical records, private medical records, including those 
associated with a  Social Security Administration (SSA) 
disability benefits application, reflect diagnoses to include 
venous thrombosis and embolism, peripheral vascular disease, 
hypertension, aortic occlusion, hypercholesterolemia, 
polycythemia, and erythrocytosis.  The veteran is treated 
with anti-coagulant blood thinning medication.  SSA 
disability is based on peripheral arterial disease and 
coagulation defects, with date of onset noted as February 
2003.  SSA records include chest CT results in 1997 showing 
evidence of prior granulomatous infection, and 1999 mole 
biopsy from the face revealing acanthosis, hyperkeratosis, 
and papalomatosis, consistent with verruca.  He had a lesion 
on his cheek deemed to have been keratosis removed in 1999.  
He has a history of long-term smoking, as many as three to 
four packs a day for some 40 years, which some of the private 
doctors (see SSA records) apparently believe have complicated 
his health problems.  

However, no service medical record discloses complaints that 
could be associated with the various disorders now claimed, 
or relevant diagnoses.  All post-service medical records are 
dated in and after the late 1990s, and do not disclose 
medical opinion as to onset of any diagnosed disorder 
discussed above during service.  Nor do they disclose 
manifestation of cardiovascular disease, to include 
hypertension, within the presumptive period.  See 38 C.F.R. 
§§ 3.307, 3.309(a).  Further, the record does not show 
current diagnosis as to respiratory, genitourinary, 
gastrointestinal, and endocrine system disorder, or a 
"metabolic" disorder.  Nor does the record document a 
presently active skin disorder.  No diagnoses of chloracne, 
or acneform disease, or of various diseases or disorders 
listed in 38 C.F.R. § 3.309(e) are shown.  Nor does the 
record present any medical opinion as to a link between the 
few claimed disorders that appear to be manifested, namely 
cardiovascular and neurological abnormality, and active duty.  
See Combee, supra.         

Finally, as to the eye/vision disorder, SSA records include a 
private doctor's vision test results in 2002, which appear to 
indicate diminished visual acuity.  At the Board hearing, the 
veteran testified that he had a shrapnel fragment injury in 
one eye (he did not specify which eye), and that he now wears 
eyeglasses.  However, no eye injury or vision defect is 
documented in the service medical records.  In fact, clinical 
evaluation for the eyes was deemed normal at separation in 
March 1970, and the sole post-service medical evidence 
concerning vision is the 2002 private vision test report, 
dated more than thirty years after discharge, and nothing 
therein indicates that any present vision problem is due to 
in-service injury or that it had its onset some three decades 
previously.  Further refractive error of the eye is not a 
disease or injury within the meaning of applicable 
legislation.  38 C.F.R. § 38 C.F.R. § 3.303(d) (2005). 

Based on the foregoing, the Board is compelled to conclude 
that the preponderance of the evidence is against the claim 
as to the ten disabilities listed above.  As such, it does 
not apply the benefit-of-reasonable doubt rule.  38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).

Duties to Notify and Assist

On November 9, 2000, VCAA, now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002), was enacted.  VCAA 
imposed on VA certain notice and assistance duties.  Final 
regulations implementing VCAA were published on August 29, 
2001, and they apply to most claims for benefits received on 
or after November 9, 2000, or not decided as of that date.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).  

Under VCAA, when a complete or substantially complete 
application for benefits is filed, VA must notify a claimant 
and his representative, if any, of any information and 
medical or lay evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2005); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
Court held that a VCAA notice must inform a claimant of any 
information and evidence not of record (1) needed to 
substantiate the claim; (2) VA will seek to provide; and (3) 
the claimant is expected to provide.  Interpreting 38 C.F.R. 
§ 3.159(b)(1), the Court also held that VA must ask him to 
submit any pertinent evidence in his possession ("fourth 
element").  

In June 2003, before issuance of the unfavorable rating 
decision on appeal, the RO notified the veteran of the basic 
evidentiary requirements in a service connection claim.  The 
letter advised him that VA would help him in claim 
substantiation, but that he must identify the sources of 
relevant evidence.  Further, the Statement of the Case (SOC) 
and April 2004 Supplemental SOC (SSOC) (sent in May 2004) 
placed him and his representative on notice as to the 
evidentiary criteria governing the claim and why the record, 
to date, does not support a favorable decision.  The SOC 
included the regulations pertaining to claims based on 
herbicide exposure.  The SOC included the text of 38 C.F.R. 
§ 3.159, from which this element is derived.  

Full VCAA notice, to include the fourth element, arguably was 
accomplished after issuance of the unfavorable rating 
decision.  The Board finds no prejudicial timing defect.  The 
Pelegrini Court stated that, notwithstanding the requirement 
that a valid VCAA notice be provided before the agency of 
original jurisdiction (AOJ) decision: "[W]e do not hold that 
. . . [a] case in which pre-AOJ-adjudication notice was not 
provided . . . must be returned to the AOJ for the 
adjudication to start all over again as though no AOJ action 
had ever occurred, i.e., there is no nullification or voiding 
requirement either explicit or implicit in this opinion . . . 
."  The Board interprets Pelegrini to mean that the intent 
and purpose of the law are to provide a full notice before 
the initial AOJ decision to ensure full and fair development 
of the case and to provide a claimant ample time to prove his 
claim.  However, the Court recognized that a case-by-case 
evaluation might be warranted at times.  

Here, the veteran had content-complying notice during appeal.  
Even after the issuance of the 2004 SSOC, before which date 
notice of all four elements was provided, he did not identify 
sources of pertinent evidence not already of record.  He did 
not claim that VA failed to comply with VCAA notice 
requirements, or that he has any other evidence in his 
possession required for full and fair adjudication of his 
claim.  See Mayfield v. Nicholson, 19 Vet. App. 203 (2005). 

VA's duty to assist a claimant in substantiating his claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2005)) also has been satisfied.  The "duty to assist" 
contemplates that VA will help a claimant obtain relevant 
records, whether or not the records are in federal custody, 
and that VA will provide a medical examination and/or opinion 
when necessary to decide the claim.  The record includes 
service medical records, private and VA clinical records, SSA 
records, and lay evidence in the form of hearing testimony 
and written statements.  No missing evidence has been 
reported despite appropriate notice.  Therefore, the Board 
concludes that VA has met its duty-to-assist obligations.   


ORDER

Service connection for PTSD is granted.

Service connection for an acquired psychiatric disorder other 
than PTSD, gastrointestinal, respiratory, genitourinary, 
neurological, metabolic, skin, endocrine, vision/eye, and 
cardiovascular disorders is denied.  


REMAND

The Board finds that additional development is needed before 
the hearing loss claim can be adjudicated on its merits.  
Such development would help ensure that the veteran's due 
process rights are met. 

The veteran contends that he had artillery noise exposure in 
Vietnam, which, in light of his combat service, is highly 
credible.  Post-service, the record includes private 
audiology examination results from the late 1990s, which 
appear to indicate sensorineural hearing loss.   

A compensation and pension (C&P) examination should be 
performed to determine whether the veteran has a hearing loss 
"disability" consistent with 38 C.F.R. § 3.385 (2005), and 
if so, its etiology.  It should consider pertinent post-
service history, such as civilian occupational or 
recreational noise exposure (note that service and 
post-service medical records indicate civilian employment as 
a factory worker and work in proximity to heavy machinery).         

The Board directs the following, after which the claim is to 
be adjudicated de novo:

1.  Inform the veteran that he should 
submit any evidence, lay or medical, in his 
possession pertaining to his hearing loss 
not already of record.  Advise him that VA 
can assist him in obtaining any missing 
evidence if he identifies the sources of 
such evidence.  If he does so, then assist 
him in claim development consistent with 
VCAA.

2.  The record reflects recent treatment at 
VA medical facilities located in Columbia, 
South Carolina (Dorn), and Greenville, 
South Carolina.  Ensure that any missing, 
and more contemporaneous, clinical records 
are obtained and associated with the claims 
folder.

3.  After completing the above, schedule 
the veteran for C&P examination.  An 
examiner should first review the veteran's 
claims folder and then determine whether a 
hearing loss "disability" exists.  
38 C.F.R. § 3.385.  If so, an etiology 
opinion should be provided.  While the 
audiology examination may be performed by a 
qualified audiologist, the etiology opinion 
should be given by a medical doctor or 
otologist.  The doctor should opine, to the 
extent possible, on the approximate date of 
onset of disability and whether it is of 
the type that is noise-induced.  He or she 
also should opine whether hearing loss is 
at least as likely as not (by a probability 
of 50 percent), more likely than not (by a 
probability higher than 50 percent), or 
less likely than not (by a probability less 
than 50 percent) related to noise exposure 
in combat.  The opinion should be supported 
by rationale therefor, and pertinent post-
service history of occupational or 
recreational noise exposure should be 
discussed as warranted.  If an etiology 
opinion cannot be given without resorting 
to conjecture or speculation, the examiner 
should so state and explain why.

4.  Thereafter, review the entire claims 
folder and readjudicate the claim.  If the 
decision remains unfavorable, then issue an 
updated SSOC and give the veteran and his 
representative an appropriate opportunity 
to respond.  Then, if in order, return the 
appeal to the Board.

The veteran is advised that a failure to appear for a VA 
medical examination, if scheduled, could result in the denial 
of his claim unless good cause is shown.  38 C.F.R. § 3.655 
(2005).  He has the right to submit additional evidence and 
argument on remanded matter(s).  Kutscherousky v. West, 12 
Vet. App. 369 (1999).








	(CONTINUED ON NEXT PAGE)


The law requires that all claims remanded by the Board or the 
Court for development or other appropriate action must be 
handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005).



______________________________________________
CONSTANCE B. TOBIAS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


